Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1, 4-16, 18-20 are pending in the current application.
2.	This application is a 371 of PCT/EP2018/083807 12/06/2018 and claims priority to 
EP 17207716.6 12/15/2017.
Request for Continued Examination
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
Claim Rejections/Objections Withdrawn/ New Grounds of Rejection
4.	All previous grounds of rejection are withdrawn in favor of the new rejections set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 4-10, 15-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne US 4,487,945 (cited on the IDS) AND Tsukamoto, M., Kitamura, M., “Synthesis by Substitution” Science of Synthesis, (2008) 37, 47.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Payne teaches the synthesis of the instantly claimed compounds at column 20 line 54 ff. Embodiment 46. 

    PNG
    media_image1.png
    246
    362
    media_image1.png
    Greyscale

The alkoxide was produced with sodium hydride in DMA.  The benzylation reagent was compound (IVa) in claim 16. 15.2 mmols of the alcohol was reacted to give 12.8 mmols of product for an 84.2 % yield.
The same process is taught at column 21 line 17 ff.

    PNG
    media_image2.png
    342
    364
    media_image2.png
    Greyscale

This example on large scale with 5 mols of alcohol gave 4.66 mols of product for 93.3 % yield.
The solvent was “dry dimethylformamide” which is substantially anhydrous.
Tsukamoto page 50 under heading 37.1.2.4 Method 4 teaches the alternative conditions for generating the sodium alkoxide:
Williamson-Type Reaction of Alkyl Halides

37.1.2.4.1 Variation 1:

Using Metal Alkoxides

The original reaction [33] of alkali metal alkoxides 18 with alkyl halides 19 is still one of the standard protocols for the synthesis of unsymmetrical ethers 20 (e.g., synthesis of 22 from 21, Scheme 8), and has been modified continuously with respect to the generation of alkoxides and solvents or reaction media. Alkoxides are usually prepared by reaction of alcohols with sodium or sodium hydride under reflux. [1,2,34-38] In the case of simple alcohols, such as methanol or ethanol, an excess of alcohol is employed as solvent. Other solvents employed are toluene, xylene, liquid ammonia, ethers, and dimethylformamide. The use of alkyl halides that have no b-hydrogen, such as iodomethane or benzyl halides, affords excellent yields.[Emphasis added].


Ascertainment of the difference between the prior art and the claims

	The process of the instant claims differs only by the method of generation of the alkoxide.  Payne used NaH, while the instant claims use sodium metal.
Finding of prima facie obviousness
Rationale and Motivation
Secondary Considerations
(MPEP 2142-2143)

The prior art method for the preparation of the claimed compounds is the Williamson synthesis, developed by Alexander Williamson in 1850, involving the reaction between a halide and an alkoxide.  The reaction involves an SN2 reaction in which an alkoxide ion replaces a halogen, sulfonate or other leaving group.  Usually, alkyl halides are used.  The alkoxide can be prepared by the reaction of the corresponding alcohol with an active metal such as metallic sodium or a metal hydride like NaH acting upon the alcohol.  The resulting alkoxide salt is then reacted with the alkyl halide or sulfonate to produce the ether in an SN2 reaction. As shown by Takamura “Alkoxides are usually prepared by reaction of alcohols with sodium or sodium hydride under reflux.”  The instant claims embrace merely the known alternative conditions to generate the alkoxide from sodium metal.  “Other solvents employed are toluene, xylene, liquid ammonia, ethers, and dimethylformamide.”  Toluene and xylene are typical reactions for elemental sodium.  One would be motivated to use the alternative conditions because using sodium hydride in DMF or DMA is somewhat dangerous and may cause fires and/or explosions, especially at scale.
	With regard to a claim 6 which is drawn to a dispersion of sodium, this is a typical way to handle sodium metal on an industrial scale and also increases the surface area and reactivity.  The sodium hydride of Payne was handled in a dispersion and washed. With regard to the limitations of claim 10, the amounts of reagents are typically optimized to save costs and improve reaction yield. Mere optimization of a prior art process is within the scope of what one skilled in the art would be capable of and is insufficient to establish patentable unobviousness; see In re Hoeschele (CCPA 1969) 406 F2d 1403, 160 USPQ 809; In re Cole (CCPA 1964) 326 F2d 769,140 US PQ 230 (molar proportions); Ex parte Khusid et at (POBA 1971) 174 USPQ 59 (molar proportions, temperature difference); In re Mostovych et al. (CCPA 1964) 339 F2d 455, 144 USPQ 38; In re Aller et al (CCPA 1955) 220 F2d 454, 105 USPQ 233 ( pH, time and temperature).    The ordinary artisan is well aware that “discovery of an optimum value of a result effective variable . . . is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
6.	Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne US 4,487,945 AND Tsukamoto, M., Kitamura, M., “Synthesis by Substitution” Science of Synthesis, (2008) 37, 47 as applied to claims 1, 4-10, 15-16, 18-20 above, and further in view of Jursic “SYNTHETIC APPLICATION OF MICELLAR CATALYSIS. WILLIAMSON’S SYNTHESIS OF ETHERS” Tetrahedron, 1988 44(21), 6677-6680. Claims 11-13 have the limitation of a phase transfer catalyst in step (b).  Jursic shows that Williamson etherification with sodium alkoxides are more effective with various phase transfer catalysts including CTAB, cetyltrimethylammonium bromide.  CTAB is a compound of formula VI, where Rs are methyl and cetyl.  Reactions with CTAB proceeded better than those without and sometimes not at all without (See discussion at page 6667 and pages  6668).  “Excellent yields of the corresponding aryl butyl ethers were obtained (Table 2). As expected, there was no reaction in the absence of CTAB, which was confirmed (by gas chromatography) for the etherification of 2,6-dimethylphenl with butyl chloride.”  In step b) there must be some water, so while substantially free the amount is at least substantial enough to create another phase as implied by claim 11.  According the Jursic, “The amount of water plays an important role in the solid-liquid reverse micellar catalysis: in the absence of water no nucleophilic displacement reaction (etherification) takes place. This finding is similar to that valid for phase transfer systems”
7.	Claim(s) 1, 4-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson WO2018149676 A1 (cited on the IDS)   AND Tsukamoto, M., Kitamura, M., “Synthesis by Substitution” Science of Synthesis, (2008) 37, 47.  
The applied reference has a common assignee and some common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Benson teaches the reaction of the instant claims at absract page 1 with metal hydroxide bases see page 4 ff.  The base is listed on page 20. A preferred base is sodium hydroxide on page 20 IVa..  Phase transfer catalysts are illustrated on page 16.
Tsukamoto page 50 under heading 37.1.2.4 Method 4 teaches “Alkoxides are usually prepared by reaction of alcohols with sodium or sodium hydride under reflux.”, however alternative conditions include “37.1.2.4.2 Variation 2: With Alcohols in the Presence of Base
Because the reaction conditions of this variation are generally milder than those involving metal alkoxides, the elimination reaction resulting in alkenes occurs to a lesser extent..... Due to its low solubility in typical organic solvents, reactions using sodium hydroxide as base are usually conducted in dimethyl sulfoxide, or in an organic-water two-phase system with a phase-transfer catalyst or a polymer-anchored phase-transfer catalyst.”  Conditions are given in the Table on page 55 which are those of Benson.
Ascertainment of the difference between the prior art and the claims
The process of the instant claims differs only by the method of generation of the alkoxide.  Benson used NaOH, while the instant claims use sodium metal.
Finding of prima facie obviousness
Rationale and Motivation
Secondary Considerations
(MPEP 2142-2143)
The prior art method for the preparation of the claimed compounds is the Williamson synthesis, developed by Alexander Williamson in 1850, involving the reaction between a halide and an alkoxide.  The reaction involves an SN2 reaction in which an alkoxide ion replaces a halogen, sulfonate or other leaving group.  Usually, alkyl halides are used.  The alkoxide can be prepared by the reaction of the corresponding alcohol with an active metal such as metallic sodium or a metal hydride like NaH acting upon the alcohol and as shown by Takamura alkali metal hydroxides can be used to the same effect.  The resulting alkoxide salt is then reacted with the alkyl halide or sulfonate to produce the ether in an SN2 reaction. The instant claims embrace merely the known alternative conditions to generate the alkoxide from sodium metal.  “Other solvents employed are toluene, xylene, liquid ammonia, ethers, and dimethylformamide.”  Toluene and xylene are typical reactions for elemental sodium.  One would be motivated to use the alternative conditions because the use of large amounts of water would corrode certain reaction vessels and the use of sodium metal would lead to irreversible reaction since upon generation of the alkoxide hydrogen gas would be removed form the vessel.
With regard to a claim 6 which is drawn to a dispersion of sodium, this is a typical way to handle sodium metal on an industrial scale and also increases the surface area and reactivity.  With regard to the limitations of claim 10, the amounts of reagents are typically optimized to save costs and improve reaction yield. Mere optimization of a prior art process is within the scope of what one skilled in the art would be capable of and is insufficient to establish patentable unobviousness; see In re Hoeschele (CCPA 1969) 406 F2d 1403, 160 USPQ 809; In re Cole (CCPA 1964) 326 F2d 769,140 US PQ 230 (molar proportions); Ex parte Khusid et at (POBA 1971) 174 USPQ 59 (molar proportions, temperature difference); In re Mostovych et al. (CCPA 1964) 339 F2d 455, 144 USPQ 38; In re Aller et al (CCPA 1955) 220 F2d 454, 105 USPQ 233 ( pH, time and temperature).    The ordinary artisan is well aware that “discovery of an optimum value of a result effective variable . . . is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980).


8.	Claim(s) 1, 4-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson WO2018050518 A1 (cited on the IDS) AND Tsukamoto, M., Kitamura, M., “Synthesis by Substitution” Science of Synthesis, (2008) 37, 47.   The applied reference has a common assignee and some common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Benson teaches the reaction of the instant claims at page 4 with metal hydroxide bases see page 4 ff.  The base is listed on page 20. A preferred base is sodium hydroxide on page 20 IVa..  Phase transfer catalysts are illustrated on page 16.
Tsukamoto page 50 under heading 37.1.2.4 Method 4 teaches “Alkoxides are usually prepared by reaction of alcohols with sodium or sodium hydride under reflux.”, however alternative conditions include “37.1.2.4.2 Variation 2: With Alcohols in the Presence of Base
Because the reaction conditions of this variation are generally milder than those involving metal alkoxides, the elimination reaction resulting in alkenes occurs to a lesser extent..... Due to its low solubility in typical organic solvents, reactions using sodium hydroxide as base are usually conducted in dimethyl sulfoxide, or in an organic-water two-phase system with a phase-transfer catalyst or a polymer-anchored phase-transfer catalyst.”  Conditions are given in the Table on page 55 which are those of Benson.
Ascertainment of the difference between the prior art and the claims
The process of the instant claims differs only by the method of generation of the alkoxide.  Benson used NaOH, while the instant claims use sodium metal.
Finding of prima facie obviousness
Rationale and Motivation
Secondary Considerations
(MPEP 2142-2143)
The prior art method for the preparation of the claimed compounds is the Williamson synthesis, developed by Alexander Williamson in 1850, involving the reaction between a halide and an alkoxide.  The reaction involves an SN2 reaction in which an alkoxide ion replaces a halogen, sulfonate or other leaving group.  Usually, alkyl halides are used.  The alkoxide can be prepared by the reaction of the corresponding alcohol with an active metal such as metallic sodium or a metal hydride like NaH acting upon the alcohol and as shown by Takamura alkali metal hydroxides.  The resulting alkoxide salt is then reacted with the alkyl halide or sulfonate to produce the ether in an SN2 reaction. The instant claims embrace merely the known alternative conditions to generate the alkoxide from sodium metal.  “Other solvents employed are toluene, xylene, liquid ammonia, ethers, and dimethylformamide.”  Toluene and xylene are typical reactions for elemental sodium.  One would be motivated to use the alternative conditions because the use of large amounts of water would corrode certain reaction vessels and the use of sodium metal would lead to irreversible reaction since upon generation of the alkoxide hydrogen gas would be removed form the vessel.  Avoiding the use of water would also eliminate the need to do the azeotropic distillation to remove water and save the energy related to that process.
With regard to a claim 6 which is drawn to a dispersion of sodium, this is a typical way to handle sodium metal on an industrial scale and also increases the surface area and reactivity.  With regard to the limitations of claim 10, the amounts of reagents are typically optimized to save costs and improve reaction yield. Mere optimization of a prior art process is within the scope of what one skilled in the art would be capable of and is insufficient to establish patentable unobviousness; see In re Hoeschele (CCPA 1969) 406 F2d 1403, 160 USPQ 809; In re Cole (CCPA 1964) 326 F2d 769,140 US PQ 230 (molar proportions); Ex parte Khusid et at (POBA 1971) 174 USPQ 59 (molar proportions, temperature difference); In re Mostovych et al. (CCPA 1964) 339 F2d 455, 144 USPQ 38; In re Aller et al (CCPA 1955) 220 F2d 454, 105 USPQ 233 ( pH, time and temperature).    The ordinary artisan is well aware that “discovery of an optimum value of a result effective variable . . . is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

9.	Claims  1, 4-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,710,969 in view of Tsukamoto, M., Kitamura, M., “Synthesis by Substitution” Science of Synthesis, (2008) 37, 47. Although the claims at issue are not identical, they are not patentably distinct from each other because the process of the ‘969 patent claims is that of Benson WO ‘518 and is obviousness type double patenting for the same reason it is obvious as discussed above.
10.	Claims 1, 4-16, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 10,875,873 in view of Tsukamoto, M., Kitamura, M., “Synthesis by Substitution” Science of Synthesis, (2008) 37, 47..  Although the claims at issue are not identical, they are not patentably distinct from each other because the process of the ‘969 patent claims is that of Benson WO ‘518 and is obviousness type double patenting for the same reason it is obvious as discussed above.  Sodium hydroxide is listed in claims 5-6.
Conclusion
11. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625